DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a method for detecting a SARS-CoV-2 variant via real time reverse transcription PCR, said method comprising: 
Obtaining a specimen from a patient; 
Extracting the nucleic acids from said specimen;
 Performing a multiplex real time reverse transcription PCR assay on said extracted nucleic acids on a real-time polymerase chain reaction instrument, said multiplex assay comprising nucleotide sequences at least 75%, preferably at least 85%, more preferably 90%, most preferably 95% and ideally 100% identical to SEQ ID 1, SEQ ID 2, SEQ ID 5 and SEQ ID 6, and probes with nucleotide sequences at least 75%, preferably at least 85%, more preferably 90%, most preferably 95% and ideally 100% identical to SEQ ID 3 and SEQ ID 7; 
Obtaining one or more Ct values from the multiplex assay probes from the real-time polymerase chain reaction instrument; and 
Comparing the obtained Ct values from the multiplex assay probes and calculating the numerical difference between the Ct values of the two assay probes, wherein a numerical difference of greater than or equal to 10 for the Ct values of the two assay probes indicates the presence of a SARS-CoV-2 variant, classified in C12Q 1/686, for example.
II. Claims 10-18, drawn to a method for detecting a SARS-CoV-2 variant via real time reverse transcription PCR, said method comprising: 
Obtaining a specimen from a patient; 
Extracting the nucleic acids from said specimen; 
Performing one or more real time reverse transcription PCR assays each configured to detect a single-nucleotide polymorphism on said extracted nucleic acids on a real-time polymerase chain reaction instrument, wherein said one or more real time reverse transcription PCR assays configured to detect a single-nucleotide polymorphism comprise nucleotide sequences at least 75%, preferably at least 85%, more preferably 90%, most preferably 95% and ideally 100% identical to SEQ ID 9, SEQ ID 12, SEQ ID 13, SEQ ID 17, SEQ ID 18, SEQ ID 21, SEQ ID 22, SEQ ID 25, SEQ ID 26, SEQ ID 29, SEQ ID 30, SEQ ID 33, SEQ ID 34, and SEQ ID 35 and probes with nucleotide sequences at least 75%, preferably at least 85%, more preferably 90%, most preferably 95% and ideally 100% identical to SEQ ID 10, SEQ ID 11, SEQ ID 14, SEQ ID 15, SEQ ID 16, SEQ ID 19, SEQ ID 20, SEQ ID 23, SEQ ID 24; SEQ ID 27, SEQ ID 28, SEQ ID 31, SEQ ID 32 and SEQ ID 36; 
Obtaining one or more Ct values or relative fluorescence units (RFUs) from the one or more real time reverse transcription PCR assays; 
Performing an allelic discrimination plot analysis based on the obtained Ct values or RFUs to identify one or more SARS-CoV-2 mutations in the specimen; and 
Determining the SARS-CoV-2 variant contained in the specimen based on the identified SARS-CoV-2 mutations, classified in C12Q 1/6827, for example.
The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are a method of detections SARS-Cov-22 by multiplex amplification using two primer-probe sets and detection of potential amplicon drop-out in the presence of mutation (Group I), whereas the invention of Group II is a method of detection of Sars-Cov-2 mutations in seven specific regions. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Because these inventions are distinct for the reasons given above, have acquired a separate status in the art as shown by their different classification, and the search required for each group is not required for the other groups because each group requires a different non-patent literature search due to each group comprising different products and/or method steps, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
Group I
Species of internal control assay
A) human RNAse P gene (claim 4),
B) ribosomal protein L17 (claims 5 and 6).
Group II
Species of real time RT-PCR assays
A) Please elect one or more sequences from SEQ ID 9, SEQ ID 12, SEQ ID 13, SEQ ID 17, SEQ ID 18, SEQ ID 21, SEQ ID 22, SEQ ID 25, SEQ ID 26, SEQ ID 29, SEQ ID 30, SEQ ID 33, SEQ ID 34, and SEQ ID 35 and one or more probe sequences from SEQ ID 10, SEQ ID 11, SEQ ID 14, SEQ ID 15, SEQ ID 16, SEQ ID 19, SEQ ID 20, SEQ ID 23, SEQ ID 24; SEQ ID 27, SEQ ID 28, SEQ ID 31, SEQ ID 32 and SEQ ID 36 (claim 10).
Species of internal control assay
B) human RNAse P gene (claim 13),
C) ribosomal protein L17 (claims 14 and 15).
The species are independent or distinct because the claims to the different species recite
the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from each of the sets of species for the elected group, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 10 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The species require a different field of search (e.g., searching different classes/subclasses
or electronic resources, or employing different search queries); and/or the prior art applicable to
one species would not likely be applicable to another species; and/or the species are likely to
raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Jon Gibbs on July 20, 2022 a provisional election was made to prosecute the invention of Group I, claims 1-9.  In addition, provisional election of the internal control specie A was made by Jon Gibbs on July 21, 2022. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5, 6 and 10-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention and specie.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 1-4 and 7-9 are under consideration.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Applications No. 62/992,235 (filed March 20, 2020) and 63/019,792 (filed May 4, 2020), fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Specifically, these non-provisional applications do not provide support for the method of claim 1, where difference between Ct values obtained for two different regions of S protein during amplification indicates a presence of mutation.
As a consequence, the priority date of the instant claims is the filing date of the instant application, March 19, 2021.
Drawings
11.	The drawings are objected to for the following reasons:
	A) In Figures 1-3 the lines corresponding to different templates cannot be distinguished from each other since they are all black.
	B) In Figures 4-7, the symbols for “homozygous WT/WT” and “heterozygous WT/MU” are the same shade of grey, so they cannot be distinguished from each other.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
12.	The disclosure is objected to because of the following informalities: 
	A) There are two examples numbered “Example 5”, but there is no Example 4.
	B) The sequence identifiers presented in the specification are incorrect: the symbols should read “SEQ ID NO:“ rather than “SEQ ID”.
B) Paragraphs [0037]-[0041], [0047], [0053 and [0057], for example, describe a method using primers with SEQ ID NO: 1 and 2 and probe with SEQ ID NO: 3, as well as target nucleic acid sequence with SEQ ID NO: 4. A second target sequence is identified as SEQ ID NO: 8, to be detected with primers with SEQ ID NO: 5 and 6 and a probe with SEQ ID NO: 7. However, paragraph [0054] states:
“As shown in the table below, when the assays and methods utilizing primers and probes comprised of SEQ ID 1 through SEQ ID 8 are utilized in an assay to examine a specimen that contains the 69-70del mutation, which is contained in several SARS-CoV-2 variants, the difference between the numerical value of the Ct values between the assay probes is more than 10..”
	Further, Examples 1-6 provide a statement that the probes used were SEQ ID NO: 4 and SEQ ID NO: 7, in contradiction to the other paragraphs. In conclusion, the specification does not provide clarity as to the function of sequences with SEQ ID NO: 4 and 8.
Appropriate correction is required. No new matter should be introduced.
Claim Objections
13.	Claims 1-4 and 7-9 are objected to because of the following informalities: the sequence number identifiers are incorrect. They should read “SEQ ID NO:” rather than “SEQ ID”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
14.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


15.	Claims 1-4 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	A) Claims 1-4 and 7-9 are indefinite in claim 1. Claim 1 is indefinite because it is not clear whether the claimed primers and probes comprise or consist of the recited SEQ ID NOs. 
B) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “nucleotide sequences at least 75%” and the claim also recites “preferably at least 85%, more preferably 90%, most preferably 95% and ideally 100%” which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	C) Claims 1-4 and 7-9 are indefinite in claim 1. Claim 1 is indefinite because the phrase “preferably” makes it unclear whether the limitations following the phrase are part of the claimed invention.
	D) Claims 1-4 and 7-9 are indefinite in claim 1. Claim 1 is indefinite over the recitation of “…ideally 100% identical to…” It is not clear what it means for a nucleotide sequence to be “ideally identical”.
16.	No references were found teaching or suggesting the claims, but they are rejected for reasons given above. The closest prior art references are as follows:
1) Wohlstadter et al., WO 2021/222827 A1; filed 30 April 2021, with priority to March 15, 2020, which teaches detection of mutations in the S gene of SARS-Cov2, but does not teach detecting mutation using multiplex real-time PCR with primers and probes targeting two different regions of the S gene (see [0104]-[0106]; [0426]-[0433]; [0475]-[0477]; [0491]; Table 23 and 25).
2) Norz et al. (medRxiv preprint doi: https://doi.org/10.1101/2021.02.12.21251614, pp. 1-12, February 2021) teaches detection of SARS-Cov2 mutations if the gene encoding S protein (see Fig. 1, for example) using three sets of real-time primers and probes which differentiate between wild-type and mutated S gene, but does not teach or suggest using Ct difference between the amplicons to detect the mutations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        July 28, 2022